Dawson, J.
(dissenting in part): I can only go along with the court on the one point that the mortgage indebtedness should be taken into account before the net surplus over $85,000, in property or in cash, can be ascertained, and divided between litigants. I think Kaufman contemplated that he would probably leave a $40,000 estate to be divided between his widow and his three children — $10,000 each- — and he probably believed that he would accumulate a good deal more, perhaps as much as $85,000 during his lifetime; and that the latter amount would pay his widow and three children $10,000 each and be sufficient to satisfy all debts and charges on his estate. This might also result in his three children getting somewhat more than $10,000 each — -unless he left a will, which, of course, would govern and limit their rights in his estate, and irrespective of this antenuptial contract. In the more remote contingency that his net estate might be greater than $85,000 he was quite content to agree that his widow should have half the surplus above that figure — doubtless on the reasonable belief that she would help to earn it by faithful discharge of her wifely duties. Suppose Kaufman’s estate had been $85,000, neither more nor less. Of course the widow would get nothing beyond the $10,000, but would the three children get $25,000 each? And if so, how would the costs of administration and other lawful charges against the estate be satisfied? To my mind these queries demonstrate the erroneous construction given above to the contract by this court. I therefore dissent.